Citation Nr: 0904748	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-31 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for traumatic headaches.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from May 1956 to 
April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran appeared and testified before a Decision Review 
Officer at a hearing held at the RO in February 2007.

The Board notes that the Veteran has submitted statements 
indicating that he wanted to change his representation to the 
Veterans of Foreign Wars.  He was advised in writing in June 
2006 that, in order to elect a new service organization to 
represent him, he must complete, sign and return VA Form 21-
22.  To date, the Veteran has not done so.  In addition, he 
has continued to let the Mississippi Veterans Affairs 
Commission represent him without objection, including at the 
February 2007 hearing.  Thus, the Mississippi Veterans 
Affairs Commission represents the Veteran in the matter 
currently before the Board.


FINDING OF FACT

The Veteran's traumatic headaches are not productive of very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for traumatic headaches are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 
and 4.71a, Diagnostic Code 8100 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice was sent to the Veteran in January 2006 
that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  In March 
2006, he was advised that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id., see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  He was also advised on 
what evidence and/or information is necessary to establish 
entitlement to an effective date should benefits be granted.  
However, any questions as to the appropriate effective date 
to be assigned are moot as the claim has been denied.  

The Board acknowledges that the notice letters sent to the 
Veteran in January 2006 and March 2006 do not fully meet the 
requirements set forth in Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice to the Veteran.  This error, however, did not 
affect the essential fairness of the adjudication.  

Clearly, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the January notice advised the Veteran that he 
must submit evidence establishing that his service-connected 
disability has increased in severity such as statements from 
his doctor, the results of any tests or x-rays, lay 
statements, treatment records, pharmacy prescription records, 
insurance examination reports and employment physical 
examinations.  He was also advised to identify any recent VA 
treatment.  In addition, he was notified that it was his 
responsibility to support the claim with appropriate 
evidence.  

Furthermore, the Veteran was provided the diagnostic criteria 
specific to his service-connected traumatic headaches in the 
Statement of the Case issued in August 2006.  Thereby he was 
provided notice of the specific criteria needed in order to 
entitle him to a higher disability rating.  The Veteran's 
claim has been readjudicated in an August 2007 Supplemental 
Statement of the Case.  Thus, any defect as to timing and 
content of the notice has been cured and there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may 
be cured by affording the Veteran appropriate notice and 
subsequent adjudication).

Finally, actual knowledge has been demonstrated that the 
Veteran knew of the need to demonstrate the effect the 
increase in severity of his traumatic headaches has on his 
employment and daily life.  He has submitted multiple 
statements relating his daily symptoms and the restrictions 
on his activities caused thereby.  For example, in a June 
2006 statement the veteran described that he has daily pain 
for which he has to lie down three to four hours a day for 
relief.  In his substantive appeal, the Veteran also reported 
having to lie down but only two to three hours approximately 
two to four times a week.  In addition, he has denied that 
this has affected his work as he is retired from full-time 
employment because of other disabilities and works part-time 
as a school bus driver.  (See June 2007 VA examination report 
and February 2007 hearing transcript.)

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The Veteran either was provided notice or had actual 
knowledge of what was needed to substantiate his claim for an 
increased disability rating for his service-connected 
traumatic headaches.  Furthermore, a reasonable person could 
be expected to understand what was needed based upon the 
post-adjudicatory notices and process.  Accordingly, the 
Board finds that any error in the notice provided to the 
Veteran on his claim for an increased disability rating has 
not affected the essential fairness of the adjudication and 
was harmless error.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
January 2006 and June 2007.  Significantly, the Board 
observes that he does not report that the condition has 
worsened since he was last examined, and thus a remand is not 
required solely due to the passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected traumatic headaches are 
currently evaluated as 30 percent disabling under Diagnostic 
Code 8100.  Under the rating schedule, a 30 percent 
evaluation is warranted for migraine headaches where there is 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The Board has reviewed all the evidence of record, which 
consists of the Veteran's statements and testimony; the 
reports of the VA examinations conducted in January 2006 and 
June 2007; and VA treatment records from July 2005 to August 
2007.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

The Veteran complains of daily headaches not alleviated by 
medication.  He relates that these headaches increase in 
severity.  The Veteran's report of the frequency and duration 
of these episodes of increased severity, however, is 
inconsistent.  At a January 2006 VA examination, the Veteran 
reported having a constant headache that increased in 
severity a couple of times a day lasting for about 20 to 30 
minutes.  He denied that these episodes of increased severity 
put him to bed, but stated that he has to "go away and be 
still."  In a May 2006 statement, the Veteran related that 
his pain gets so bad that he has to stop and get into bed for 
two to three hours a day.  In a June 2006 statement, the 
Veteran reported having to lie down three to four hours a day 
to get relief from his headaches.  In a statement submitted 
with his substantive appeal in September 2006, the Veteran 
reported having to lie down two to three hours approximately 
two to four times a week.  At the February 2007 RO hearing, 
the Veteran testified that he has a constant headache but it 
is not severe.  However, two or three times a week they get 
"kind of severe" and he has to "sit down and take it easy 
for about an hour or two."  Finally, at a June 2007 VA 
examination, the Veteran reported having headaches all the 
time that worsen approximately one to two times a week and 
lasting for one to two hours.  He denied that these put him 
to bed; rather he sits in his recliner.

These inconsistencies in the reported symptomatology of the 
Veteran's headaches lessen their probative value in 
determining whether the criteria for a higher disability 
rating has been met.  Additionally, the fact that such 
symptomatology is not shown in the Veteran's VA outpatient 
treatment records also weighs against the Veteran's reported 
symptomatology.  VA treatment records either show no 
treatment for headaches, his denial of headache, or his 
headaches are stable.  For example, in July 2006, the Veteran 
reported having headaches for 40 years that have not changed.  
A February 2007 VA treatment note indicates that the Veteran 
complained of persistent headaches, not helped by Elavil, 
present for 48 years.  The assessment was that, given no 
recent change in nature, the doctor did not feel the need for 
the Veteran to be on any medication as the medication itself 
could cause his headaches.  Finally, in August 2007, the 
Veteran reported to his doctor that he still had chronic 
headaches, but they are under control.  Thus, the VA 
treatment records fail to support a finding of any increase 
in the Veteran's headache symptomatology in contrast to the 
Veteran's reports.

Furthermore, the Board finds that the evidence does not show 
that the criteria for a higher disability rating have been 
met as there is no evidence that the Veteran has completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.  The evidence shows that the 
Veteran last worked full time in 1987 when he sold his 
business.  In 1992, he went on Social Security disability due 
to ischemic heart disease with angina and cardiomegaly.  (See 
Social Security Administration form "Disability 
Determination and Transmittal".)  However, he continues to 
work part-time as a school bus driver, and his headaches do 
not interfere with his ability to perform that work.  (See 
February 2007 hearing transcript.)  At the June 2007 VA 
examination, the Veteran reported that he works sick as he 
cannot afford not to.  This evidence is contrary to finding 
that the Veteran's headaches are completely prostrating or 
that they are productive of severe economic inadaptability.  
The fact that the Veteran can work despite the severity of 
his headaches is a clear indication that they are not 
completely prostrating.  In addition, as the Veteran has not 
missed any work due to his headaches, the evidence clearly 
fails to demonstrate that they are productive of severe 
economic inadaptability.  Therefore, the preponderance of the 
evidence is against finding that a disability rating higher 
than 30 percent for traumatic headaches is warranted.

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for traumatic headaches is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


